                  Case 2:19-cv-01453-GMN-EJY Document 17 Filed 07/02/20 Page 1 of 2



'   .

             RAMZY PAUL LADAH, ESQ.
             Nevada Bar No. 11405
        2    LADAH LAW FIRM
        3    517 S. Third Street
             Las Vegas, NV 89101
        4    Email: litigation@ladahlaw.com
             Telephone: (702) 252-0055
        5    Attorneys for Plaintiff
             Mirwais As/ami
        6

        7
                                           UNITED STATES DISTRICT COURT
        8
                                    DISTRICT OF NEVADA, SOUTHERN DIVISION
        9

        10
             MIR.WAIS ASLAMI>                                       CASE NO. 2:19-cv-01453-GMN-EJY
        11
                                    Plaintiff,
        12
                                                                    STIPULATION AND ORDER FOR
        13            vs.                                           DISMISSAL WITH PREJUDICE

        14   AMICA MUTUAL INSURANCE COMPANY;
             DOES I through X> inclusive and ROE
        15   BUSINESS ENTITIES I through X, inclusive,
        16
                                    Defendants.
        17   I+------------------'
        18            IT IS STIPULATED AND AGREED by and between Plaintiff MIRWAIS ASLAM! and
        19
             Defendant AMICA MUTUAL INSURANCE COMPANY, through their respective counsel of
        20
             record, that is, Ramzy Paul Ladah, Esq. of the Ladah Law Firm, on behalf of Plaintiff and Douglas J.
        21
             Duesman, Esq. of Thomdal Annstrong Delk Balkenbush & Eisinger on behalf of Defendant, that
        22
        23   Plaintiff's claims against Defendant, be dismissed, with prejudice, with each party to bear his/its own

        24   attorneys' fees and costs.

        25   II
        26
             II
        27
             II
        28

                                                                1
            Case 2:19-cv-01453-GMN-EJY Document 17 Filed 07/02/20 Page 2 of 2


.,


     l    DATED this   2q day of h            2020.                     30th day oJune
                                                               DATED this_         f _ , 2020.
     2    LADAH LAW FIRM                                        THORNDAL ARMSTRONG DELK
     3
                                                               BALKENBUSH & EISINGER

     4                                                             /s/ Douglas J. Duesman

     5                   LADAH, ESQ.                               DOUGLAS J. DUESMAN, ESQ.
          S17 S. ird Street                                        1100 E. Bridger Avenue
     6    Las Vegas, NV 89101                                      Las Vegas, NV 89101
          Artorneysfor Plaintiff                                   Attorneys for Defendant
     7
     8

     9                                                     ORDER
     10         IT IS SO ORDERED.
     11                    2 day of July, 2020.
                Dated this __


     12
     13                                                                          _____________________________
                                            UNITED STATES DISTRJCT JUDGE
                                                                      Gloria M. Navarro, District Judge
     14                                                                          United States District Court
                                            Dated; _ _ _ _ _ _ _ _ _ _ _ __
     15
     16

     17
     18
     19
     20
     21
     22
     23
     24

     25
     26
     27
     28

                                                               2
